The following rescript was sent down:
DickeRSON, J.
When the statute of limitations is pleaded, and a part of the testimony of a witness, relied upon to fix the time when a particular fact transpired, indicates that it took place be*236fore, and a part of it that it occurred after, the time when the statute of limitations commenced to run, it is the sole province of the jury to determine which part of the testimony is entitled to control.
In an action of slander it is not erroneous in the court to allow the plaintiff to introduce evidence of facts that' took place more than two years before the commencement of the suit, in proof of malice, when the statute of limitations is pleaded.
Exemplary damages are allowable in an action of slander.

Exceptions overruled.

Appleton, C. J.; Cutting, Danpoeth, Virgin, and Peters, JJ., concurred.